Citation Nr: 1241466	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-29 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


1.  Entitlement to service connection for type 2 diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to type 2 diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to type 2 diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to type 2 diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to type 2 diabetes mellitus.

6.  Entitlement to service connection for hypertension, to include as secondary to type 2 diabetes mellitus.

7.  Entitlement to service connection for diabetic nephropathy, to include as secondary to type 2 diabetes mellitus.

8.  Entitlement to service connection for optic nerve damage and retinal folds, both eyes, to include as secondary to type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant & J.R. 


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to September 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for the matters on appeal.  Notice of disagreement as to all the matters on appeal, was received in March 2008.  A statement of the case (SOC) was issued in May 2010; and a Substantive Appeal was received in July 2010.  In March 2010, the Veteran had a video conference hearing before the undersigned Veterans Law Judge ; a copy of the hearing transcript is associated with the claims folder.  In March 2012 the Veteran submitted a waiver of initial RO review of additional evidence, which consist of articles on the subject of the use of herbicides in Panama and prior Board decisions (some of the additional evidence is already of record).


FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of Vietnam.  He had service in the Panama Canal Zone from March 1967 to September 1968; he was not exposed to herbicides while on active duty in Panama; exposure to herbicides, including Agent Orange while on active duty cannot be presumed.

2.  Type 2 diabetes mellitus was not shown in service, was not manifested to a compensable degree within one year of separation from active service, and is not otherwise related to the Veteran's active service, (to include presumptive provisions of § 3.309).

3.  Bilateral peripheral neuropathy of the upper and lower extremities, hypertension, diabetic nephropathy, and bilateral optic nerve damage and retinal folds were not manifested during the Veteran's active duty service or for many years thereafter, nor are they otherwise causally related to such service or a service-connected disability.


CONCLUSIONS OF LAW

1.  Type 2 diabetes mellitus was not incurred in or aggravated by active duty service nor may it be presumed to be related to active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

2.  Peripheral neuropathy of the left upper extremity was not incurred in or aggravated by active duty service, may not be presumed to be related to active duty service and is not related to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).

3.  Peripheral neuropathy of the right upper extremity was not incurred in or aggravated by active duty service, may not be presumed to be related to active duty service and is not related to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).

4.  Peripheral neuropathy of the left lower extremity was not incurred in or aggravated by active duty service, may not be presumed to be related to active duty service and is not related to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).

5.  Peripheral neuropathy of the right lower extremity was not incurred in or aggravated by active duty service, may not be presumed to be related to active duty service and is not related to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).

6.  Hypertension was not incurred in or aggravated by active duty service, may not be presumed to be related to active duty service and is not related to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).

7.  Diabetic nephropathy was not incurred in or aggravated by active duty service, may not be presumed to be related to active duty service and is not related to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).

8.  Optic nerve damage and retinal folds of both eyes were not incurred in or aggravated by active duty service, and is not related to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. § 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R.§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify

The record shows that in October and December 2007 and February 2011 VCAA letters, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO provided VCAA notice to the Veteran in October and December  2007 and February 2011, which was prior to and after the March 2008 rating decision.  The October 2007 letter addressed the matters on appeal with the exception of the matter of service connection for bilateral optic nerve damage and retinal folds secondary to type 2 diabetes mellitus, which was provided in the December 2007 letter; the matter of service connection for diabetic nephropathy secondary to diabetes mellitus, type II, was addressed in the February 2011 letter.  The letters explained the evidence necessary to substantiate the Veteran's claims, the evidence VA was responsible for providing, the evidence he was responsible for providing, and informed the Veteran of disability rating and effective date criteria.  An August 2011 supplemental statement of the case (SSOC) readjudicated the matter of service connection for diabetic nephropathy secondary to diabetes mellitus, type II, after the Veteran and his representative had opportunity to respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party challenging the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

The Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment and personnel records, post-service VA and private medical records, Social Security Administration records, internet and newspaper articles, photographs, the transcript from the March 2012 video conference hearing, and a response from the U. S. Army and Joint Services Records Research Center (JSRRC)).  The Veteran's Virtual VA file has been reviewed, there were no pertinent medical records found.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Appellant's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For reasons explained in the analysis section of this decision, the Board finds that a VA examination with nexus opinion is not necessary as the Veteran was not exposed to herbicides during service.  In other words, there is no persuasive evidence establishing that an event, injury, or disease occurred during service or within an applicable presumptive period.  Furthermore, because the stated conditions have not been met with regard to the other claims, as will be discussed below, VA examination(s) is/are not necessary.  The Veteran has not presented evidence indicating a nexus between any current condition and service.  Thus, there exists no reasonable possibility that a VA examination would result in findings favorable to the Veteran.  Accordingly, the Board finds that an etiology opinion is not "necessary."  See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A(a)(2).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159(b), 20.1102 (2012); Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; Dingess, 19 Vet. App. 473.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Also, in the context of, for example, diabetes mellitus and hypertension, these disorders may also be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, and in the Veteran's "Virtual VA" electronic claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Type II Diabetes Mellitus Due to Herbicide Exposure

The Veteran served on active duty in the Army from September 1966 to September 1968.  He is currently claiming entitlement to type 2 diabetes mellitus, which he asserts is due to his exposure to herbicides, including Agent Orange while stationed at Fort Sherman in the Panama Canal Zone from March 1967 to September 1968 (personnel records show he was stationed at Fort Davis, not Fort Sherman).  He has also claimed entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, diabetic nephropathy, hypertension, and optic nerve damage and retinal folds which he also asserts are due to his herbicide exposure, as well as secondary to his diabetes mellitus.  

As it is his primary contention that these disorders are related to herbicide exposure, the Board addresses this aspect of the claims first.  In general, a Veteran shall be presumed to have been exposed to an herbicide agent containing dioxin or 2,4-dichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, where the evidence can establish that the Veteran served on active duty in one of a few specific locations.  

Most commonly, exposure to herbicides such as Agent Orange applies to Veterans who served on active duty in the Republic of Vietnam from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116.  However, exposure to such herbicides is also presumed for Veterans who served in specific units along the Korean Demilitarized Zone from April 1968 to July 1969, and for Veterans in specific specialties at certain U.S. Air Force bases in Thailand during the Vietnam Era.  See M21-1, Part IV, subpart ii, ch. 2, § C(10)(o)  (July 20, 2011).  For assertions of herbicide exposure in any other location, VA must refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  Id.  

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) are met even if there is no record of such disease during service: chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lungs, bronchus, larynx, or trachea), AL amyloidosis, ischemic heart disease, Parkinson's disease, hairy cell leukemia and other chronic B-cell leukemias, and soft- tissue sarcomas.  38 C.F.R. § 3.309(e). 

Thus, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, it must be shown that the Veteran was exposed to toxic herbicides such as Agent Orange. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have been diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e) or a nexus between the currently diagnosed disability and service must otherwise be established.  See Brock v. Brown, 10 Vet. App. at 162. 

Here, the Veteran's service records confirm that he served in the Panama Canal Zone from approximately March 1967 to September 1968.  However, after a thorough review of the claims file, the evidence does not indicate that he was exposed to herbicides (Agent Orange or otherwise) while serving there.  

Specifically, in accordance with the procedures set forth in the M21-1, this case was forwarded to the JSRRC to investigate the Veteran's assertions.  In May 2010, the JSRRC responded that the Department of Defense (DOD) historical records do not document the spraying, testing, transporting, or usage of Agent Orange in the Panama Canal Zone during the period June - July 1968.  Furthermore, JSRRC reviewed the DOD listing of herbicide spray areas and test sites outside the Republic of Vietnam, and Panama is not a listed location.  It was concluded that they were unable to document that the Veteran was exposed to Agent Orange or other tactical herbicides while stationed in Panama during the period June-July 1968.  The Board notes that in arriving at these conclusions, the JSRRC indicated that it reviewed a DOD listing of herbicide spray areas and test sites outside the Republic of Vietnam, and the indication is that there was no Agent Orange use in the Panama Canal Zone.  The Board recognizes that the JSRRC only referred to a two-month period, but it is clear from the review of the DOD list that Agent Orange was not used in Panama at anytime.  The Board finds that the development undertaken by the RO and the JSRRC in this regard is in compliance with the procedures contained in the M21-1.  Moreover, the JSRRC stated the references used in its research, and there is no indication that there are any official documentation that the JSRRC failed to review.  Therefore, the JSRRC conclusions are afforded great probative value.  

In support of his claim, the Veteran submitted internet articles that referenced/ summarized an article from the Dallas Morning News, indicating the "U.S. military conducted secret tests of Agent Orange and other toxic herbicides in Panama" in the 1960's and 1970's.  (See article from Global Pesticide Campaigner (Volume 09, Number 2), August 1999).  Attention was directed to a segment of the article that according to eyewitness accounts and documents, hundreds of barrels of Agent Orange were shipped to Panama during the Vietnam War to be tested in simulated tropical battlefield conditions of Southeast Asia.  The chemical was a mixture of the herbicides 2,4-D and 2,4,5-T and also contained dioxin generated during formulation of 2,4,5-T.  Assertions made by a Veteran who had a medical claim before VA wrote to Panama Update in June 1999 that he saw U.S. Special Forces drop Agent Orange onto Fort Sherman in 1969 or 1970 and 'watched the jungle disappear over the next few days'.  See John Lindsay-Poland, Agent Orange Affects Soldiers' Health, PANAMA UPDATE ARCHIVES, November 1999.

Notwithstanding these accounts of herbicide use in Panama, DOD has not added Panama to the list of Agent Orange locations outside of Vietnam.  Furthermore, it appears from the Veteran's service personnel records that he served at Fort Davis and not at Fort Sherman, as he asserted.  At any rate, regardless of where the Veteran was stationed in Panama, the JSRRC's review of the actual Department of Defense records does not show use of Agent Orange in Panama at anytime.  The Board finds that this official report outweighs the assertions published in the articles.  

Additionally, in support of his claims, the Veteran submitted copies of prior Board decisions in a different Veteran's case.  However, outcomes in other Veterans' claims are not considered precedential due to the significant variance of the facts of each case.  Therefore, the fact that there is a different disposition in a case related to Agent Orange exposure in Panama, is not binding upon the Board here.  See, e.g., 38 C.F.R. § 20.1303.

Finally, the Board has considered the Veteran's own assertions that he was exposed to Agent Orange while on active duty.  He stated that while stationed in the Panama Canal Zone the military was testing Agent Orange, Blue, White, and Purple.  He stated that there was dead foliage and animals all over the area.  They would run a path of one of the agents and see how much to mix to kill the foliage.  He stated that as a driver, he would drive into the area and drop supplies or personnel and was told to drive in, circle, and drive straight out.  They were not allowed to back up or look to the rear.  He reported that he remembered marines coming to the Panama Canal Zone during1967 for four months.  However, for the reasons noted above, most importantly the JSRRC determination, the Veteran's assertions are outweighed by the other evidence of record.  Moreover, unlike testimony regarding specific medical symptoms which a layperson is competent to report, the Veteran is not shown to be competent to identify the chemical composition of what may have been stored in particular barrels or sprayed in the countryside.  Compare Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) with Bardwell v. Shinseki, 24 Vet. App. 36 (2010). 

Therefore, as the evidence does not indicate that the Veteran was exposed to any herbicides during service, service connection for type 2 diabetes mellitus on the basis of herbicide exposure under 38 C.F.R. §§ 3.307 and 3.309 is not for application.  

Service Connection -- Direct Basis

Type 2 Diabetes Mellitus

Even though the Veteran's primary assertion has been addressed above, the Veteran is not precluded from establishing service connection with proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  However, service connection is also not warranted for diabetes on this basis either.  

As an initial matter, the Veteran's service treatment records do not reflect complaints of, or treatment for, diabetes mellitus while on active duty.  Service treatment records do not reflect abnormal blood sugar levels or typical symptoms associated with diabetes mellitus.  Of additional note, the service treatment records include a separation physical examination report from July 1968, where there were no complaints related to diabetes.  Therefore, diabetes was noted in service, based on the clinical evidence.  Consequently, service connection for type 2 diabetes mellitus on the basis that it became manifests in service and persisted, is not warranted.

Next, the post-service evidence does not reflect symptomatology related to diabetes for many years after service discharge.  In a January 1973 operation report, the Veteran glucose level was 113 milligrams.  On VA examination in October 1985 there was no mention of diabetes.  In June 2001 his glucose serum level was 111.  There was no diagnosis of diabetes.  A September 2002 private treatment report showed an assessment of glucose intolerance.  In an August 2005 private treatment report, the Veteran reported that he had type 2 non-insulin dependent diabetes mellitus since 2002.  In an August 2005 VA outpatient treatment report, the Veteran had a diagnosis of diabetes mellitus.  A September 2005 private treatment report showed he reported having type 2 non-insulin dependent diabetes mellitus since 2003.  In January 2007 he was diagnosed with type 2 diabetes mellitus with nephropathy and neuropathy.  

The Board emphasizes the multi-year gap between discharge from active duty service in 1968 and the first indication of the disorder in 1973 (glucose level of 113), in 2001, glucose level was 111, and the Veteran's report of symptoms since 2002 or 2003.  Indeed, the Veteran has not truly asserted that diabetes has persisted since the time he left active duty in 1968.  Therefore, continuity has not here been established, either through the competent evidence or through his statements.

Service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's diabetes to active duty.  In an October 2010 letter from the Veteran's private primary care physician, Dr. P.B., it was noted that the Veteran suffers from type 2 diabetes.  Dr. P.B. stated that it is his understanding that the Veteran served in the Panama Canal Zone during the Vietnam War era and was exposed to Agent Orange during that time.  He stated that although he is not an expert on Agent Orange exposure complications, he believes that some of the Veteran's problems may certainly have been caused by such exposure.  This opinion by Dr. P.B. is based on the Veteran's self-reported medical history, which is not otherwise supported by the evidence.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Further, a medical opinion based on speculation (the Veteran's problems "may" have been caused by such exposure), without supporting clinical data or other rationale does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board finds that this does not constitute competent medical evidence of a medical nexus, and declines to assign it any probative value.  As such, there is no competent evidence of record that establishes a relationship between the Veteran's claimed diabetes and service.  

As an additional matter, diabetes mellitus was not shown within one year of the Veteran's release from active duty.  Therefore, service connection is also not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

Bilateral Peripheral Neuropathy of the Upper and Lower Extremities, Hypertension, Diabetic Nephropathy, and Bilateral Optic Nerve Damage and Retinal Folds

Regarding these claims, the Veteran has primarily asserted that these disorders occurred secondary to diabetes (discussed below).  As noted earlier, he is not precluded from establishing service connection with proof of actual direct causation as due to active duty service.  See Combee, 34 F.3d at 1041-42.  However, the Board finds that service connection is not warranted for bilateral peripheral neuropathy of the upper and lower extremities, hypertension, diabetic nephropathy, and bilateral optic nerve damage and retinal folds on a direct basis.  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnoses of any of the claimed disorders.  Such service records include reports of medical examination dated in July 1966, February 1967, and the July 1968 separation examination.  It is noteworthy that on his induction examination in 1966 his blood pressure reading was 132/62 and at separation in 1968, his blood pressure reading was 122/86.  At separation his vision was noted as 20/20, and it was noted that he wears glasses.

Post-service, the Veteran was afforded a VA examination in October 1985, which was negative for bilateral peripheral neuropathy of the upper and lower extremities, diabetic nephropathy, and bilateral optic nerve damage and retinal folds; blood 
pressure reading was 150/100 and he was diagnosed with hypertension.  In January and June 2000 private treatment report the Veteran was diagnosed with hypertension.  A 2005 private medical record notes the Veteran reported having hypertension for 20 years.  A September 2005 VA Medical Center discharge summary shows a diagnosis of essential hypertension.  On January 2006 VA outpatient treatment report he was diagnosed with hypertension.

A March 2006 VA treatment report, shows a diagnosis of type 2 diabetes mellitus with neuropathy.  A January 2007 VA outpatient physician's note shows diagnoses of type 2 diabetes mellitus with nephropathy and neuropathy.  It was noted that peripheral neuropathy may also be Agent Orange associated.  Diabetes mellitus and peripheral neuropathy were diagnosed by VA podiatry in February 2007.  In November 2007 he reported having blurred distance vision in both eyes to a private doctor, K.A.K.  Dr. K.A.K. noted that the Veteran had a history of retinal folds in each eye that had been present since at least 2003, possibly longer.  The diagnosis was idiopathic choroidal folds, both eyes.  

A January 2008 VA outpatient treatment report shows assessments of type 2 diabetes mellitus without bilateral retinopathy, bilateral macular pucker, hyperopic astigmatism and presbyopia.  In addition, diabetic neuropathy, hypertension and diabetic nephropathy were diagnosed in January 2008.  The results of a July 2009 electromyogram examination were moderate-marked diabetic peripheral neuropathy in the lower extremities; mild neuropathy upper extremities; and mild right carpal tunnel syndrome.  In an October 2010 letter, Dr. P.B. noted that the Veteran suffers from several medical problems, including hypertension.  He stated that the Veteran served in the military in Panama during the Vietnam War era and that some of his problems may certainly have been caused by herbicide exposure.

On review, the first findings of any of the claimed disorders was hypertension, which was diagnosed upon VA examination in October 1985, seventeen years after his discharge from active military service, which is clearly outside the one-year presumptive period.  38 C.F.R. §§ 3.307, 3.309.  The other claimed disorders were variously diagnosed between 2006 and 2009, more than thirty-eight years after his discharge from active military service.  Since it has been established that the Veteran was not exposed to herbicides during service, the presumptive provisions under 38 C.F.R. § 3.309(e) are not applicable here.  The Board notes that in 2005 the Veteran gave a 20-year history of hypertension, which is consistent with the evidence of record, which shows an initial diagnosis in 1985.  The Board notes that the evidence of record reveals that there was a prolonged period without medical complaint or treatment for the claimed disorders, and the amount of time which has elapsed since military service, which can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

As the claimed disorders were not shown during service or for years thereafter, service connection can only be granted if there is some competent evidence linking the current disorder to service.  Here, there is no such competent evidence.  

While Dr. P.B. in 2010 noted that the Veteran's hypertension may be associated with herbicide exposure in service, his comment is based on the Veteran's self-reported medical history, which is not otherwise supported by the evidence, and is speculative.  See Godfrey, 8 Vet. App. at 121; LeShore, 8 Vet. App. at 409; see  also Bloom, 12 Vet. App. at 187.  The Board finds that this does not constitute competent medical evidence of a medical nexus, and declines to assign it any probative value.  There is no competent evidence of record that establishes a relationship between the Veteran's claimed disorders and service.  

The Board acknowledges that the Veteran is competent to report that he has the claimed disorders; however, he is not competent to render a medical opinion as to the etiology of those disorders.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  The Board finds that the weight of the competent medical evidence is against finding any direct connection between the Veteran's bilateral peripheral neuropathy of the upper and lower extremities, hypertension, diabetic nephropathy, and bilateral optic nerve damage and retinal folds and active service.  See 38 C.F.R. § 3.303(b).  Since the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral peripheral neuropathy of the upper and lower extremities, hypertension, diabetic nephropathy, and bilateral optic nerve damage and retinal folds, the benefit-of-the-doubt doctrine is inapplicable in the final analysis, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection as Secondary to Diabetes Mellitus

The Board addresses the Veteran's claim that his bilateral peripheral neuropathy of the upper and lower extremities, hypertension, diabetic nephropathy, and optic nerve damage and retinal folds of both eyes, are related to his diabetes mellitus.  In general, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless whether the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

However, for the reasons discussed above, service connection for the Veteran's diabetes mellitus is not warranted, and he is currently not service-connected for any disability.  Therefore, service connection for bilateral peripheral neuropathy of the upper and lower extremities, hypertension, diabetic nephropathy, and optic nerve damage and retinal folds of both eyes as secondary to his diabetes mellitus, is not warranted.  

The Board has also considered the statements made by the Veteran relating his diabetes mellitus and bilateral peripheral neuropathy of the upper and lower extremities, hypertension, diabetic nephropathy, and optic nerve damage and retinal folds of both eyes to his active service and to a service-connected disability.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson, 581 F.3d at 1316 (quoting Jandreau, 492 F.3d at 1377.

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his diabetes mellitus and bilateral peripheral neuropathy of the upper and lower extremities, hypertension, diabetic nephropathy, and optic nerve damage and retinal folds of both eyes.  See Jandreau, 492 F.3d at 1377.  Because these disorders are diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's diabetes mellitus and bilateral peripheral neuropathy of the upper and lower extremities, hypertension, diabetic nephropathy, and optic nerve damage and retinal folds of both eyes are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

The appeal is denied as to all issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


